Cole, J.
1. Recording act: index. I. The plaintiff having made his purchase of the property without any actual knowledge of the trust deed to Plummer, and that deed not having been G properly indexed as provided by our statute, so as to operate as constructive notice, it is clear that the plaintiff took the property discharged of and free from any lien created thereby. Nor is this proposition seriously controverted by the counsel for appellant.
2. Estoppel: public sale. II. But it is claimed, that since the sale under the trust deed was made in a public manner, and with due notice, after the plaintiff had acquired his title, and while V 1 • the plaintiff s agent and his attorney were residents of the county where the sale was made, and under which sale the defendant acquired his title, that such facts will constitute an estoppel as against the plaintiff. The counsel for appellant, in his argument, states the doctrine of estoppel correctly, but the difficulty in his case is, that *4the plaintiff did not encourage the sale to defendant or' his grantor, nor did he stand by and remain silent. He is not shown to have been present at the sale, either in person or by his agent or attorney; nor is he shown to have had any notice of the sale under the trust deed. "Where a person purchases real estate, and duly places his title upon the records of the county where it is situated, he has done all that is necessary for him to do to protect his title. He need not watch for notice of sale, nor run over the county to notify persons of his title and forbid sales of it, in order to protect his title, or defeat the application of the doctrine of estoppel to him. His title being of record is notice to all, and the doctrine of caveat emptor will apply to the purchaser.
Nor does the fact that the statute of limitations has barred any remedy against the recorder for his failure to properly index and record the trust deed, change or affect the rights of the plaintiff.
3. Prayer: relief. III. The defendant may be entitled to have refunded any taxes on the property paid by him, but there is no su°k daim m the pleadings in this case, and, therefore, no such relief can be properly afforded in this action.
The judgment of the District Court is affirmed.